NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 23, 2015* 
                                Decided February 24, 2015 
                                              
                                          Before 
 
                         DIANE P. WOOD, Chief Judge 
                       
                         ILANA DIAMOND ROVNER, Circuit Judge
                       
                         DIANE S. SYKES, Circuit Judge 
 
No. 14‐2873 
 
STACY L. BUTLER,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Indiana, 
                                                  Indianapolis Division. 
      v.                                           
                                                  No. 1:13‐cv‐00455‐SEB‐DKL 
BRIAN JOHNSON, et al.,                             
      Defendants‐Appellees.                       Sarah Evans Barker, 
                                                  Judge. 
 
                                         O R D E R 

      Stacy Butler, a federal inmate, appeals the grant of summary judgment for 
defendant prison officials in this suit under Bivens v. Six Unknown Named Agents of Fed. 
Bureau of Narcotics, 403 U.S. 388 (1971), asserting that the officials used excessive force 


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 14‐2873                                                                            Page 2 
 
against him and interfered with necessary medical treatment. The district court 
concluded that Butler failed to exhaust administrative remedies. We affirm. 
         
        Butler’s suit arises out an incident that allegedly occurred at a hospital while he 
was preparing to undergo back surgery. The details are murky, but he asserts that 
Lieutenant Brian Johnson and Correctional Officers Bradley Moss and Rodney Pritchard 
restrained his arms (his ankles were shackled to his hospital bed), punched him several 
times in his head and body, and then returned him to the prison without allowing him to 
proceed with the surgery. In the aftermath Butler filed two requests for administrative 
remedies (using “BP‐9” forms, see 28 C.F.R. §§ 542.10(a), 542.14(a)). The first, request 
number 517178, complained of the officials’ restraining and punching him, and the 
second, number 517179, complained of their interference with his surgery. The Warden 
denied both of Butler’s grievances, and Butler appealed the decisions to the Regional 
Director (BP‐10). See 28 C.F.R. § 542.15(a). 
         
        The Regional Director upheld the denial of request 517178, and Butler appealed to 
the General Counsel (BP‐11), who rejected his appeal because Butler had failed to 
include the requisite copies of the two prior requests and responses. See 28 C.F.R. 
§ 542.15(b)(1). Butler refiled the appeal but still did not include the responses of either 
the Warden or the Regional Director. The General Counsel gave Butler a second 
opportunity to refile the prior requests and responses, but he never did. 
         
        The Regional Director also upheld the denial of request 517179 relating to the 
officials’ interference with his medical treatment because Butler had not submitted a 
copy of the BP‐9 request and response from the Warden. Instead of resubmitting the 
appeal with the correct attachments, Butler appealed to the General Counsel. The 
General Counsel rejected the appeal with instructions to submit it to the Regional 
Director first. Butler never did. 
         
        Butler then filed a federal civil‐rights suit asserting that Johnson, Moss, and 
Pritchard used unconstitutionally excessive force against him when they restrained and 
punched him at the hospital. He also alleged that the prison officials interfered with his 
necessary medical treatment by returning him to the prison before he received his 
scheduled back surgery. 
         
        The district court granted summary judgment for the defendants based on 
Butler’s failure to exhaust administrative remedies. See 42 U.S.C. § 1997e(a). The court 
found that Butler failed (1) to correct his appeal of administrative request 517178 to the 
No. 14‐2873                                                                            Page 3 
 
General Counsel and (2) to properly appeal request 517179 to the Regional Director 
before appealing to the General Counsel. 
         
        Butler then moved under Federal Rule of Civil Procedure 59(e) to amend the 
judgment, arguing among other things that newly discovered evidence showed that he 
had exhausted administrative remedies with regard to request 517179. His purported 
new evidence was the “discover[y]” that he had already grieved the back‐surgery 
incident in a prior administrative request (request 515350) and that the request had been 
resolved at the institutional level. The district court denied the motion, concluding that 
Butler did not identify any legal or factual error in its decision and that he failed to 
pursue administrative remedies available to him before filing this suit. 
         
        On appeal Butler challenges the district court’s ruling by asserting that his ability 
to exhaust administrative remedies was impeded by the Warden’s failure to respond 
timely to both of his BP‐9 requests. But Butler’s failure to exhaust was not due to any of 
his appeals being untimely. Request 517178 failed because he did not submit copies of 
the two prior responses to the General Counsel with his BP‐11. See 28 C.F.R. 
§ 542.15(b)(1). And request 517179 failed at the BP‐10 level because he did not furnish the 
Regional Director with a copy of his BP‐9 request and the Warden’s response. Butler 
thus failed to follow the administrative grievance procedures established by the state. 
See Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). 
         
        Butler also argues that the district court should have granted his motion for 
reconsideration based on his discovery that his grievance over the denial of back surgery 
had been resolved through a prior administrative request (number 515350). But the 
district court did not abuse its discretion in denying his motion. Even if we assume that 
request 515350 says what Butler purports it to say, Butler never suggests how he could 
not have known about it before the court entered its judgment, see Cincinnati Life Ins. Co. 
v. Beyrer, 722 F.3d 939, 955 (7th Cir. 2013), especially since it was listed by defendants in 
their summary‐judgment materials as one of Butler’s many prior administrative remedy 
requests. 
         
                                                                                  AFFIRMED.